 
 
 
 
AMENDMENT NO. 2
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
 
This Amendment No. 2 to Third Amended and Restated Credit Agreement (this
“Amendment”) is executed as of April 15, 2008, by LAZY DAYS’ R.V. CENTER, INC.,
a Florida corporation (the “Company”), BANK OF AMERICA, N.A. (successor by
merger to Banc of America Specialty Finance, Inc.), as Administrative Agent and
as Collateral Agent, and BANK OF AMERICA, N.A. (successor by merger to Banc of
America Specialty Finance, Inc.) and KEYBANK NATIONAL ASSOCIATION, as Lenders,
to amend the THIRD AMENDED AND RESTATED CREDIT AGREEMENT, originally dated as of
July 15, 1999, amended and restated as of July 31, 2002, amended and restated as
of May 14, 2004, amended and restated as of February 22, 2007 and amended
January 14, 2008 (the “Agreement”).
 
1.  
Purpose.  The purpose of this Amendment is to amend Sections 2.1, 3.2, 10.2, and
10.4 of the Agreement.

 
2.  
Capitalized Terms.  Except as expressly provided in this Amendment, all
capitalized terms used in this Amendment have the meanings ascribed to them in
the Agreement, and those definitions are incorporated by reference into this
Amendment.

 
3.  
Amendments.

 
(a)  
Section 2.1 is hereby deleted in its entirety and replaced as follows:

 


 
 
Section 2.1. Floor Plan Interest Rate.  Subject to all of the terms and
conditions of this Section 2, the Company hereby promises to pay interest on the
principal balance of the Floor Plan Loans from time to time outstanding
hereunder at the rate per annum equal to the Adjusted Prime Rate or Adjusted
LIBOR Rate, as designated by the Company in accordance with this Section
2.1.  Each calendar quarter, on the date the Company delivers to the Agent the
monthly financial statements required by Section 7.1(a) for the months ending
March 31, June 30, September 30, and December 31, the Company shall provide
written notice to the Agent designating whether the Company desires the Adjusted
Prime Rate or the Adjusted LIBOR Rate to apply to all Floor Plan Loans advanced
or otherwise outstanding on or after the Change Date until the next Change
Date.  For purposes of this Agreement, the “Change Date” means the first day of
the first calendar month beginning after the Agent receives the monthly
financial statements required by Section 7.1(a) for the months ending March 31,
June 30, September 30, and December 31, and the foregoing rate selection
notice.  The Agent shall calculate the applicable interest rate using the
monthly financial statements required by Section 7.1(a) for the last day of such
quarter and shall promptly notify the Lenders of the applicable interest rate
after it completes that calculation.  The interest rate selected by the Company
for a Change Date (whether the Adjusted Prime Rate or the Adjusted LIBOR Rate)
shall apply to all Floor Plan Loans advanced or otherwise outstanding beginning
on the Change Date and continuing until the next Change Date.  If the Company
fails to provide written notice to the Agent in accordance with this Section 2.1
with respect to a particular Change Date designating whether the Company desires
the Adjusted Prime Rate or the Adjusted LIBOR Rate to apply to all Floor Plan
Loans advanced or otherwise outstanding until the next Change Date, the Company
waives its right to change the rate and the rate then in effect will continue
until the next Change Date.

 


 
 
For purposes of this Agreement, (a) “Adjusted LIBOR Rate” means the total of the
LIBOR Rate plus the margin specified in column (ii) below based on the Interest
Coverage Ratio on the last day of the applicable calendar quarter (whether March
31, June 30, September 30, or December 31), and (b) “Adjusted Prime Rate” means
the total of the Prime Rate plus the margin specified in column (iii) below
based on the Interest Coverage Ratio on the last day of the applicable calendar
quarter (whether March 31, June 30, September 30, or December 31).  During each
period in which the Adjusted LIBOR Rate applies to the Floor Plan Loans, that
rate will be adjusted on the first day of each one (1) month period to reflect
any changes in the LIBOR Rate since the last monthly adjustment date, provided
however, if that day is not a Business Day, at the Agent’s option, the
adjustment will be effective on the next succeeding Business Day.  Likewise,
during each period in which the Adjusted Prime Rate applies to the Floor Plan
Loans, that rate will be adjusted and take effect on the first day of the next
billing cycle after the public announcement of a change in the Prime Rate.

 

Notwithstanding anything in this Section 2.1 to the contrary, the interest rate
per annum applicable to all Floor Plan Loans outstanding during the period
beginning on March 1, 2008, through May 31, 2008, will be the LIBOR Rate plus
1.50%.
 
For the period beginning on June 1, 2008, and ending on December 31, 2008:
 
(i)
 
If the Interest Coverage
Ratio on the last day of the
applicable calendar quarter is:
 
(ii)
 
The Adjusted
LIBOR Rate
is LIBOR plus:
(iii)
 
The Adjusted
Prime Rate is
Prime Rate Plus:
 
Greater than or equal to 1.15, but less than 1.20
2.25%
-.10%
Greater than or equal to 1.20, but less than 1.25
1.90%
-.45%
Greater than or equal to 1.25, but less than 1.40
1.75%
-.60%
Greater than or equal to 1.40
1.50%
-.85%


For the period beginning January 1, 2009, and ending on December 31, 2009:
 
(i)
 
If the Interest Coverage
Ratio on the last day of the
applicable calendar quarter is:
 
(ii)
 
The Adjusted
LIBOR Rate
is LIBOR plus:
(iii)
 
The Adjusted
Prime Rate is
Prime Rate Plus:
 
Greater than or equal to 1.25, but less than 1.40
1.75%
-.60%
Greater than or equal to 1.40
1.50%
-.85%

 
 
For the period beginning on January 1, 2010, and thereafter:
 
(i)
 
If the Interest Coverage
Ratio on the last day of the
applicable calendar quarter is:
 
(ii)
 
The Adjusted
LIBOR Rate
is LIBOR plus:
(iii)
 
The Adjusted
Prime Rate is
Prime Rate Plus:
 
Greater than or equal to 1.35, but less than 1.40
1.75%
-.60%
Greater than or equal to 1.40
1.50%
-.85%



Notwithstanding anything in this Section 2.1 to the contrary, if the Interest
Coverage Ratio at the end of any calendar month is less than the ratio permitted
by Section 10.2 for the applicable calendar month, the Overdue Rate will apply.
 

(b)  
Section 3.2 is hereby deleted in its entirety and replaced as follows:



 
Section 3.2. Unused Floor Plan Line Fee.  For the period from and including
March 1, 2008, to but not including the Termination Date, the Company shall pay
to the Agent for the benefit of the Lenders an unused floor plan line fee (based
on the Company’s Interest Coverage Ratio) at the following per annum rates, as
applicable (computed on the basis of a year of 360 days, as the case may be, for
the actual number of days elapsed), on the average daily unused portion of such
Lender’s Floor Plan Commitment:



 
If the Interest Coverage Ratio is:
The applicable per
annum rate will be:
 
Less than 1.20
.25%
Greater than or equal to 1.20, but less than 1.25
.20%
Greater than or equal to 1.25, but less than 1.35
.15%
Greater than or equal to 1.35
.15%



 
Such unused line fee shall be computed on and payable quarterly in arrears on
the last day of each calendar quarter and on the Termination Date.  The Agent
shall provide the Company with a statement showing the calculation of such fee
in reasonable detail at the time of the invoicing of such fee.
 
(c)  
Section 10.2 is hereby deleted and replaced in its entirety as follows:

 


 
 
           Section 10.2 Interest Coverage Ratio.  The Company will not permit
the Interest Coverage Ratio at the end of the each calendar month to be less
than:  (a) 1.15 for each of the full calendar months beginning March 1, 2008,
and through December 2008, (b) 1.25 for each of the calendar months ending
during the calendar year 2009, and (c) 1.35 for any calendar month thereafter.

 
(d)  
Section 10.4 is hereby deleted and replaced in its entirety as follows:

 


 
 
          Section 10.4 Current Ratio.  During calendar year 2008, the Company
will not permit the Current Ratio (a) at the end of each calendar quarter ending
March 31, June 30 or September 30, to be less than 1.30, and (b) at the end of
the calendar quarter ending December 31 to be less than 1.27.  During calendar
year 2009, the Company will not permit the Current Ratio (i) at the end of each
calendar quarter ending March 31, June 30, or September 30, to be less than
1.25, and (ii) at the end of the calendar quarter ending December 31 to be less
than 1.20.  After January 1, 2010, the Company will not permit the Current Ratio
(A) at the end of each calendar quarter ending March 31, June 30 or September
30, to be less than 1.20, and (B) at the end of each calendar quarter ending
December 31 to be less than 1.17.

 

4.  
Affirmations; Representations and Warranties.  The Company confirms to the
Lenders and the Agent that (a) all representations and warranties of the Company
in the Financing Documents, except in each case for those that relate
specifically to any earlier date, are correct in all Material respects, (b) the
Company has performed and complied with all agreements and conditions contained
in the Financing Documents required to be performed or complied with by it
before the date of this Amendment, (c) after giving effect to this Amendment, no
Default or Event of Default, violations, or other default exists under the
Agreement or the Financing Documents as of the date of this Amendment, (d) the
Company has not changed its jurisdiction of incorporation since July 15, 1999,
and (e) the Company and RV Acquisition have not been parties to any merger,
recapitalization, share exchange, or consolidation and have not succeeded to all
or any substantial part of the liabilities of any other Person, at any time
following July 15, 1999, except for the Related Transactions and the Related
Transactions (as defined in the First Amended and Restated Credit
Agreement).  Additionally, the Company represents and warrants to the Agent and
the Lenders that:

 
(i)           the Company has the legal capacity to execute, deliver, and
perform its obligations pursuant to this Amendment and to perform its
obligations pursuant to the Financing Documents, as amended by this Amendment;
 
 (ii)           the performance by the Company of its obligations pursuant to
the Financing Documents, as amended by this Amendment, and the execution and
delivery of this Amendment by the Company, require no authorization or approval
or other action by, and no notice to or filing with, or other consent by, any
Governmental Authority or other Person and do not (A) contravene, or constitute
a default under, any provision of any applicable law or regulation, or any
agreement, indenture, judgment, order, decree, or other instrument binding upon
the Company or its properties, or (B) result in the creation or imposition of
any Lien (except those in favor of the Agent) on any asset of the Company;
 
(iii)           this Amendment has been duly executed and delivered by the
Company; and
 
(iv)           the Agreement, as amended by this Amendment, constitutes the
legal, valid, and binding obligation of the Company enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by (A) applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws affecting the enforcement of creditors’ rights generally, and
(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or in law).
 
5.  
Miscellaneous.  This Amendment shall be governed by the laws of the State of New
York and the federal laws of the United States of America, excluding the laws of
those jurisdictions pertaining to resolution of conflicts with laws of other
jurisdictions.  The Company shall pay on demand all fees, costs, and expenses of
the Agent and the Lenders in connection with the preparation, execution, and
delivery of this Amendment and all other agreements, instruments, and other
documents related to the foregoing, including without limitation the fees,
charges, and other expenses of counsel to the Agent and the Lenders.  Except as
amended by this Amendment, the Agreement remains in full force and effect.  This
Amendment will be effective as of April 15, 2008, when (a) the Agent shall have
received a signature page hereto from each of the parties to this Amendment, (b)
the Company shall have paid to the Agent an amendment fee of $75,000, (c) the
Company shall have paid all fees, costs, and expenses of counsel to the Agent
and the Lenders, (d) the Company shall have delivered to the Agent a Certificate
of its Corporate Secretary that the attached resolutions were adopted by a
majority of the Board of Directors of the Company authorizing the execution,
delivery, and performance of this Amendment by the Company, and (e) the Company
shall have delivered to the Agent a true, correct, and complete copy of the
resolutions adopted by the majority of the board of directors of the Company
authorizing the execution, delivery, and performance of Amendment No. 1 to the
Agreement, the Renewal and Amended and Restated Floor Plan Credit Note in the
original principal amount of $53,000,000 payable by the Company to Bank of
America, N.A., the Renewal and Amended and Restated Floor Plan Credit Note in
the original principal amount of $47,000,000 payable by the Company to KeyBank
National Association, and all documents delivered by the Company in connection
with that Amendment.

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered (in each of their respective capacities (including agency
capacities)) as of the day and year first above written.
 


 
[SIGNATURES ON NEXT PAGE]











 
 

 
 
 

  Lazy Days' R.V. Center, Inc.          
Date  April 15, 2008
By:
/s/ Randy Lay       Name Randy Lay       Title   Chief Financial Officer        
 


  Bank of America, N.A. (as successor by merger to Banc of America Specialty
Finance, Inc.          
Date  April 15, 2008
By:
/s/  Joseph Sagneri       Name  Joseph Sagneri       Title    Senior Vice
President          

 
 

  Keybank National Association          
Date  April 15, 2008
By:
/s/ Brian McDevitt       Name Brian McDevitt       Title   Vice President      
   

 